Citation Nr: 1639728	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-02 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for neurological disorders of the bilateral upper and lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.
 
This matter was previously before the Board, and, in October 2013, this matter was remanded for further development.  Further development in compliance with the Board's remand instructions has been completed.


FINDING OF FACT

No medical nexus exists between the Veteran's neurological disorders of the bilateral lower and upper extremities and an in-service incurrence, and his neurological disorders of the bilateral lower and upper extremities did not manifest within one year of his last herbicide exposure or within one year from separation of service.


CONCLUSION OF LAW

The criteria for service connection for neurological disorders of the bilateral lower and upper extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he failed to appear.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362 (Fed. Cir. 2011).  Of note, the Board specifically remanded the Veteran's claim to ensure that all the questions which needed to be addressed to fairly adjudicate this claim were answered.  This was accomplished in the 2016 examination report.

This matter was previously remanded in order to obtain additional treatment records and additional VA examinations.  Additional VA examinations have been provided, and additional VA medical opinion was provided.  Finally in April 2016, the Veteran's representative submitted a due process waiver indicating that the Veteran has no additional evidence to submit and requesting immediate disposition of the case.  Therefore, the agency of original jurisdiction has substantially complied with the Board's remand instructions, and disposition is appropriate at this time.  Stegall v. West, 11 Vet. App. 268 (1998).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Neurological Disorders of the Bilateral Lower and Upper Extremities

At issue is whether or not the Veteran is entitled to service connection for neurological disorders for the bilateral upper and lower extremities.  The weight of the evidence indicates that the Veteran's neurological disorders are not related to a period of service.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like organic diseases of the nervous system, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  Additionally, Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 C.F.R. § 3.307.  In order for the presumption to apply, peripheral neuropathy must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides.  The Veteran may also directly prove a medical nexus between presumed herbicide exposure and a current disability.

The Veteran's service treatment records are silent for reports of, or treatment for, neurological conditions, and, in his service separation examination, his neurologic system, upper and lower extremities, and feet were evaluated as normal.  Nevertheless, based on his service in the Republic of Vietnam, the Veteran is presumed to have been exposed to herbicides.

The Veteran submitted multiple written statements throughout the pendency of the appeal.  The Veteran claimed that he first attempted to seek treatment from VA in 1972 when he sought dental treatment.  The Veteran reported that his feet really started to give him pain in 1994.  The Veteran went on to indicate that by 2006 a variety of medical conditions forced him to leave his job in construction.  The Veteran claimed that his feet were "killing him," and that his hands would swell and tingle.  Finally, the Veteran indicated that he underwent an electromyography (EMG) in January 2008 which indicated that he had peripheral neuropathy rather than diabetes or carpel tunnel.  

VA treatment records from May 2001 indicate that the Veteran manifested paresthesia in his extremities.

The Pennsylvania Bureau of Disability provided the Veteran with an internal medicine examination report in November 2002.  The Veteran reported that he first began to experience foot pain six years prior to the evaluation (approximately November 1996), and that he had been a construction worker for approximately 30 years; which placed a heavy physical burden on his lower extremities.

A December 2002 SSA physical residual functional capacity assessment indicates that the Veteran underwent a neurology examination; which was normal.

VA treatment records as early as July 2006 indicate that the Veteran reported bilateral foot pain as well as decreased sensation in his extremities.

The Veteran underwent a nerve conduction study in January 2008 of the  bilateral upper and lower extremities.  The results were abnormal.

The Veteran underwent a VA examination in November 2013.  The Veteran reported that he began to experience bilateral hand numbness in 1972, and that he felt that it was related to his job as a construction worker.  The Veteran also indicated that, in 1994, his hand symptoms began to get worse, and he developed bilateral foot numbness; which eventually forced him to quit his job as a construction worker in 1996.  The examiner diagnosed the Veteran with peripheral nerve conditions.  The examiner opined that it was less likely than not that the Veteran's neurological disorders was related to a period of service.

The Veteran underwent an EMG in April 2016 which indicated that the Veteran had radiculopathy of the bilateral upper and lower extremities as well as carpal tunnel syndrome.  The EMG further indicated that there is no electro-diagnostic evidence for a large fiber peripheral polyneuropathy or myopathy.

The Veteran was provided a VA medical opinion in April 2016.  The examiner providing the opinion indicated that it was less likely than not that the Veteran's neurological disorders of the bilateral upper and lower extremities were the result of his military service (including the herbicide exposure therein), because the April 2016 EMG indicated that the Veteran had radiculopathy of the bilateral upper and lower extremities and carpal tunnel syndrome; rather than peripheral neuropathy.

The weight of the evidence is not sufficient to establish the onset of peripheral neuropathy, or any other chronic neurologic disability, of either the bilateral upper or lower extremities within one year of his last herbicide exposure or within one year of separation from service.  First, the Board notes that the Veteran never claimed that he began to experience neurological symptoms in his lower extremities until the 1990s.  Second, the Board notes that the Veteran reported in a November 2013 VA examination that he first began to experience tingling and numbness in his hands in 1972.  The Board unfortunately cannot afford this statement much weight, because the Veteran submitted written statements conflicting this.  Specifically, the Veteran has stated, in a previous written statement, that he did not begin to manifest neurological symptoms in his hands until 2006, and that, in 1972, he was seeking dental treatment from VA rather than treatment for a neurological disorder.  Finally, a December 2002 SSA physical residual functional capacity assessment indicated that the Veteran underwent a neurological examination which was normal.  Thus the earliest reliable accounts of neurological symptoms begin in the 1990s, and, as late as 2002, the Veteran's symptoms were not sufficient to be diagnosed with a neurological disorder by a presumably competent medical professional.  Therefore, the Veteran's neurological disorder manifested perhaps as early as the 1990s; but no later than the 2000s.  These periods of time are not within one year of either the Veteran's last herbicide exposure or within one year of his separation of service.

The weight of the evidence indicates that there is no medical nexus between the Veteran's neurological disorders and an in-service incurrence.  The Veteran has clearly been diagnosed with neurological disorders, and herbicide exposure is presumed to be incurred in-service.  Nevertheless, an April 2016 VA medical opinion indicated that the Veteran's neurological disorders were less likely than not related to a period of service, because the results of an April 2016 EMG revealed that the Veteran had cervical and lumbar radiculopathy and carpal tunnel syndrome rather than peripheral neuropathy.  The Board finds the opinion credible and affords it great weight, because it is based on sufficient facts and electrodiagnostic testing.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The record does not contain medical evidence sufficient to demonstrate a link between herbicide exposure and radiculopathy or carpal tunnel syndrome.  Furthermore, the Board notes that there is a decades long gap between the Veteran's period of service and the first credible reports of neurological symptoms.  Finally, the Board notes that the Veteran worked for years in construction; which the Veteran admitted was physically burdensome.

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between the neurological disorders of the bilateral upper and lower extremities and the Veteran's period of active service; of which there is also no record of a diagnosis within one year of separation from service or the last herbicide exposure.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for a neurological bladder disorder is denied.


ORDER

Service connection for a neurological disorder of the bilateral upper and lower extremities is denied.


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


